DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending
	
	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Information Disclosure Statement
2.	Acknowledgement is made to the information disclosure statement (IDS) submitted on 1/19/2022.  The information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 21, 30, 31, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 2003/0139701 A1), hereinafter White.
	Regarding claim 21, White discloses an apparatus comprising: 
at least one data processor [0009 & 0017]; and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one data processor, cause the apparatus to at least: 
receive, based upon an association between the apparatus and an information reader, operational information related to operation of the apparatus, wherein the operational information is obtained by the information reader [0025, 0027, & 0028]; and 
cause operation of the apparatus consistent with the received operational information [0029 & 0030].
Regarding claim 30, White discloses the apparatus of claim 21, wherein the apparatus comprises an infusion pump, and wherein the operational information comprises medication and/or infusion instructions [0017].
Regarding claim 31, White discloses a method comprising: 

causing, by the medical device, operation of the medical device consistent with the received operational information [0029 & 0030].
Regarding claim 40, White discloses the method of claim 31, wherein the medical device comprises an infusion pump, and wherein the operational information comprises medication and/or infusion instructions [0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 22-29 & 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Fathallah et al. (US 2006/0229557 A1), hereinafter Fathallah.
	With respect to claims 22-29 & 32-39, the teachings of White have been discussed above.
	White, directed to a medical infusion pump with bar code reading capabilities [0002], discloses that the use of a barcode scanner may be phased in as desired and based upon the capabilities of a healthcare institution [0025], but is silent with respect to explicitly disclosing specific details regarding the association the information reader with the medical device, such as through a scannable tag on display, the scannable tag being a barcode, and utilizing identifying information for the association, as recited in claims 22-29 & 32-39.
	Fathallah teaches, regarding claims 22-29 & 32-39, associating an information reader with a medical device, such as through a scannable tag on display, the scannable tag being a barcode, and utilizing identifying information for the association [0049-0054].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the associating features of Fathallah within the system of White for at least the benefit of providing improved ease of use and convenience by allowing for interoperability of various healthcare devices in the case of missing and/or damaged equipment and therefore allowing for alternative device associations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876